Name: Council Regulation (EC) NoÃ 472/2009 of 25Ã May 2009 amending Regulation (EC) NoÃ 637/2008 as regards the national restructuring programmes for the cotton sector
 Type: Regulation
 Subject Matter: economic policy;  cooperation policy;  plant product;  agricultural policy
 Date Published: nan

 9.6.2009 EN Official Journal of the European Union L 144/1 COUNCIL REGULATION (EC) No 472/2009 of 25 May 2009 amending Regulation (EC) No 637/2008 as regards the national restructuring programmes for the cotton sector THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the third subparagraph of Article 37(2) thereof, Having regard to the Act of Accession of 1979, and in particular paragraph 6 of Protocol No 4 on cotton (1) annexed thereto, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament, Whereas: (1) Chapter 2 of Council Regulation (EC) No 637/2008 of 23 June 2008 amending Regulation (EC) No 1782/2003 and establishing national restructuring programmes for the cotton sector (2) contains provisions on four-year restructuring programmes to be decided at Member State level to finance, inter alia, specific measures to assist the ginning industry. (2) As a result of recent developments in the economic situation of the cotton sector in the Community, and the consequential need to carry out substantial restructuring operations immediately, and to include all ginning companies concerned, the introduction of an eight-year restructuring programming period is justified. Where a Member State introduces such an eight-year restructuring programme, the transfer to the national ceiling as determined in Annex VIII to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers (3) should follow immediately. (3) Article 7(2)(a) of Regulation (EC) No 637/2008 provides that the beneficiaries of the aid under Chapter IV of Council Regulation (EC) No 1051/2001 of 22 May 2001 on production aid for cotton (4) in the marketing year 2005/2006 are the beneficiaries of the measures referred to in Article 7(1)(a), (b) and (d) of Regulation (EC) No 637/2008. However, since some ginning factories were not operated by their owners in that reference marketing year and those owners were not beneficiaries under Chapter IV of Regulation (EC) No 1051/2001, those ginning factories were excluded from participating in the restructuring process. For the national restructuring programmes to be effective all ginning factories that were active in the reference marketing year 2005/2006 and eligible for support under Chapter IV of Regulation (EC) No 1051/2001 should be covered by the measures under Article 7(1)(a), (b) and (d) of Regulation (EC) No 637/2008. Therefore, it is appropriate that as regards that marketing year, the owner of the factory should qualify as the beneficiary under the restructuring programme concerned. (4) Regulation (EC) No 637/2008 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 637/2008 is hereby amended as follows: 1. in Article 4(1) the following subparagraph shall be inserted after the first subparagraph: By way of derogation from the first subparagraph, Member States may opt to submit to the Commission, by 31 December 2009, a single draft modified restructuring programme for a duration of eight years.; 2. in Article 5(2), the following subparagraph shall be added: However, if a Member State opts to submit a draft modified restructuring programme for a duration of eight years, as provided for in the second subparagraph of Article 4(1), its annual budget as referred to in paragraph 1 of this Article shall be transferred to its national ceiling as determined in Annex VIII to Regulation (EC) No 73/2009 in the financial year 2018 and shall be applicable to direct payments paid in that year. The Member State concerned shall submit a communication on the implementation of the restructuring programme and the achievement of its objectives before 1 January 2018.; 3. in Article 7(2), point (a) shall be replaced by the following: (a) the owners of the ginning facilities in respect of which aid under Chapter IV of Council Regulation (EC) No 1051/2001 (5) was granted in the marketing year 2005/2006, for aid under the measures referred to in paragraph 1(a), (b) and (d) of this Article; Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 May 2009. For the Council The President J. Ã EBESTA (1) OJ L 291, 19.11.1979, p. 174. (2) OJ L 178, 5.7.2008, p. 1. (3) OJ L 30, 31.1.2009, p. 16. (4) OJ L 148, 1.6.2001, p. 3. (5) OJ L 148, 1.6.2001, p. 3.